Citation Nr: 1224419	
Decision Date: 07/13/12    Archive Date: 07/18/12

DOCKET NO.  08-15 213	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for paraplegia/tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001.


REPRESENTATION

Veteran represented by:	Paralyzed Veterans of America, Inc.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. B. Yantz, Counsel

INTRODUCTION

The Veteran served on active duty with the United States Army from October 1950 to May 1952.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision by the San Diego, California, Regional Office (RO) of the United States Department of Veterans Affairs (VA).

In July 2010, the Veteran testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of this hearing is associated with the claims file.

In September 2011, the Board denied entitlement to compensation under 38 U.S.C.A. § 1151 for paraplegia/tetraplegia, claimed as a result of VA surgeries in May 1999 and June 2001.

In April 2012, the United States Court of Appeals for Veterans Claims (Court) granted a Joint Motion to remand this claim to the Board.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that he developed paraplegia/tetraplegia as a result of undergoing VA surgeries in May 1999 (lumbar laminectomy) and June 2001 (cervical discectomy).

A January 1999 treatment record from the VA Medical Center (VAMC) in Long Beach, California documents a treatment session between the Veteran and a neurologist.  The Veteran reported that he had been evaluated by Neurosurgery in San Diego and that they planned to perform surgery on his lumbar spine.  (This surgery ended up taking place in May 1999.)  The Veteran stated that he had "significant concerns about the potential benefits and risks of this procedure."  The neurologist noted, "We discussed at length that the procedure would not likely restore any function but could stabilize his spine and possibly decrease or eliminate his pain.  He does understand that there is risk of worsening his pain or paralysis due to the procedure.  [The Veteran] will continue to consider these potential risks and benefits and decide if he wishes to proceed with the surgery."

In the April 2012 Joint Motion, the parties noted that a "complete" version of this January 1999 VA treatment record is not of record, to include a version with a signature on it.  Any additional versions of this January 1999 VA treatment record, as well as any additional records pertaining to that January 1999 treatment session (such as the neurologist's notes), are to be obtained.  If any of the requested records do not exist or are unavailable, then a negative reply from the Long Beach VAMC must be obtained and associated with the claims file, and the Veteran must be so notified.

The May 1999 and June 2001 surgeries both took place at the VAMC in San Diego, California.  While the discharge summaries for both surgeries are of record, the informed consent forms (if any exist) and operative reports are not of record for either surgery.  Such records, specifically to include all electronic or paper (scanned) Forms SF-522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures), are to be obtained.  If any of the requested records do not exist or are unavailable, then a negative reply from the San Diego VAMC must be obtained and associated with the claims file, and the Veteran must be so notified.




Accordingly, the case is REMANDED for the following:

(This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is required.)

1.  Obtain any additional versions of the January 1999 VA treatment record which documents the Veteran's treatment session with a neurologist, as well as any additional records pertaining to that treatment session (such as the neurologist's notes), from the VA Medical Center in Long Beach, California.  If any of the requested records do not exist or are unavailable, then a negative reply from the Long Beach VAMC must be obtained and associated with the claims file, and the Veteran must be so notified.

2.  Obtain the informed consent forms (if any exist) and operative reports for the Veteran's May 1999 lumbar laminectomy and his June 2001 cervical discectomy, specifically to include all electronic or paper (scanned) Forms SF-522 (Request for Administration of Anesthesia and for Performance of Operations and Other Procedures), from the VA Medical Center in San Diego, California.  If any of the requested records do not exist or are unavailable, then a negative reply from the San Diego VAMC must be obtained and associated with the claims file, and the Veteran must be so notified.

3.  Review the claims file to ensure that all of the foregoing development is completed, and arrange for any additional development indicated or deemed necessary based on the evidence received as a result of the foregoing development.  Then readjudicate the claim on appeal.  If the benefit sought remains denied, issue an appropriate supplemental statement of the case and provide the Veteran and his representative the requisite period of time to respond.  The case is to then be returned to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

